Deveíts, J.
Whether the note, which, together with a bank book, was sought to be recovered, was a negotiable promissory note, as contended by the defendants, need not here be discussed. While the court did not expressly rule that it was so, the instructions treated it as such, and applied the principles which govern in reference to the transfer of such securities. *443There was ample evidence that the note and bank book were obtained by the fraud of Langley, and were fraudulently transferred by him through Hiles to the defendants. Upon proof of this, even if the note were a negotiable promissory note, it was for the defendants to show that they took it in good faith for value before its maturity. The circumstances under which they took it, whether suspicious or otherwise, are of importance only as they bear upon this question. Smith v. Livingston, 111 Mass. 342, and cases cited. The fact, if shown, that the defendants took the note in the ordinary course of business and that the rate of discount was not unusual, was not, therefore, proof that they acted in good faith, but evidence only tending to prove it.
Hoi- do the instructions assume that any circumstances exist which are suspicious, but fairly submit the character of them to the consideration of the jury. It appeared that the note was upon time, and contained a stipulation that if not paid at maturity the promisee might sell without notice the promisor’s interest and account in the Boston Five Cents Savings Bank. Accompanying this was the bank book, which itself contained a written assignment of all moneys due thereon to Langley, the promisee in the note. There was due on the bank book some two hundred dollars more than the amount of the note. By a transfer of the bank account to Langley, and then by Langley to themselves, the defendants were enabled at once, on purchasing the note, to place themselves, as they did, in a position to draw the money of the plaintiff before the maturity of his note. That the form of the note in connection with the security was unusual, and had some tendency to inform the purchaser that the note and security were transferred in fraud or violation of some agreement, might easily be maintained. The court only ruled, however, that if the rate of interest was unusual, or if the provisions of the note were extraordinary and unusual in view of the security offered, these would constitute circumstances bearing upon the question of the good faith of the defendants. Whether such circumstances existed, and what force should be given to them, was fairly submitted to the jury, who were instructed that all the circumstances tending to prove good faith on the part of the defendants, or the contrary, were to be considered together in order justly to determine their weight as evidence.
*444The d< fendants contend that, upon the whole case, the court should have ruled that there was not sufficient evidence to enable the plaintiff to recover, but this it could not have done. When there was evidence of the fraud and fraudulent transfer of the1 note and bank book by Langley, it was then for the defendants to show that they were not affected by this fraud by sufficient evidence that they had purchased the note for value in good faith before its maturity. Exceptions overruled.